Hill, Presiding Justice,
concurring.
This case arose on certiorari to the Court of Appeals. Bank of Forest Park v. Gray, 159 Ga. App. 42 (282 SE2d 692) (1981).
We granted certiorari (one Justice dissenting) to determine the following question: “Whether Code Ann. § 109A-9 — 504 (3) requires that guarantors be given notice by the secured party of the sale or other disposition of repossessed collateral?”
Recognizing a split in foreign authority, the Court of Appeals followed Brinson v. Commercial Bank, 138 Ga. App. 177 (1) (225 SE2d 701) (1976). Certiorari to this court was not sought in Brinson, supra.
The petitioner in certiorari has been allowed to withdraw the petition. I concur in the order allowing withdrawal for the reason that the petitioner’s interest is no longer adverse to the interest of the respondent.